  __________________________________________________________________________

                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH



   JAMES POULSEN,
                                                         MEMORANDUM DECISION
              Plaintiff,                                     AND ORDER

   vs.
                                                           Case No. 1:18-CV-00110-DAK
   CACHE VALLEY TRANSIT
   DISTRICT, and TODD BEUTLER, in                              Judge Dale A. Kimball
   his individual capacity,

              Defendant,




         On November 28, 2018, Defendants Cache Valley Transit District and Todd Beutler filed

a Motion to Dismiss. On December 27, 2018, this court granted Plaintiff’s Stipulated Motion for

Extension of Time to respond to Defendants’ Motion to Dismiss. The parties agreed that

Plaintiff’s response would be due on January 25, 2019. On January 25, 2019, Plaintiff filed his

response concurrently with a Motion for Leave to Amend his complaint.

         Federal Rule of Civil Procedure 15 allows “[a] party to amend its pleading once as a

matter of course” within “21 days after serving it” or within “21 days after service of a motion

under Rule 12(b).” Fed. R. Civ. P. 15(a)(1)(A) and (B). In all other cases, parties may amend

their pleadings “only with the opposing party’s written consent or the court’s leave,” and “the

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). District courts

“enjoy broad discretion” when deciding whether to grant leave. Ayres v. Portfolio Recovery

Assocs., LLC, 2018 WL 6706021, at *2 (D. Utah Dec. 20, 2018) (citing Patton v. Guyer, 443

F.2d 79, 86 (10th Cir. 1971)).

                                                 1
       In this case, Plaintiff moved to amend his complaint more than 21 days after Defendants

served their Motion to Dismiss. Nevertheless, the parties stipulated to an extension of time for

Plaintiff to respond outside the 21-day period. Given the parties’ stipulation and the preliminary

stage of the proceedings, the court sees no issue in allowing Plaintiff to amend his complaint.

The court, therefore, concludes that Defendants’ Motion to Dismiss is moot because it was filed

in relation to Plaintiff’s original complaint, which will cease to be the active pleading once

Plaintiff files his amended complaint. Accordingly, Plaintiff’s Motion for Leave to Amend is

GRANTED and Defendants’ Motion to Dismiss is DENIED AS MOOT.



       DATED this 30th day of January, 2019.




                                                      DALE A. KIMBALL
                                                      United States District Judge




                                                 2
